Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-20-2007

Yiu Mang Chen v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1109




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Yiu Mang Chen v. Atty Gen USA" (2007). 2007 Decisions. Paper 568.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/568


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                   NOT PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                 ___________

                     No. 06-1109
                     ___________


                  YIU MANG CHEN,

                                     Petitioner,

                           v.

  ATTORNEY GENERAL OF THE UNITED STATES

                                     Respondent.

             ________________________

           On Petition for Review of an Order
          of the Board of Immigration Appeals
                   (No. A79-682-340)

         Immigration Judge: Daniel A. Meisner

                     ___________

      Submitted Under Third Circuit L.A.R. 34.1(a)
                    June 28, 2007

BEFORE: BARRY, FUENTES, and GARTH, Circuit Judges.


                (Filed: August 20, 2007)




                     ___________
                                OPINION OF THE COURT
                                     ____________

FUENTES, Circuit Judge.

       Petitioner Yiu Mang Chen, a Chinese citizen born in 1971, attempted to enter the

United States in March 2002 and was charged with removability. In September 2002, she

applied for asylum, withholding of removal, and relief under the United Nations

Convention Against Torture. After a hearing, an immigration judge (“IJ”) denied relief,

and the Board of Immigration Appeals (“BIA”) affirmed. Chen then filed a timely

petition. We have jurisdiction to review the BIA’s order under 8 U.S.C. § 1252, and we

will deny the petition for the reasons that follow.

       In her application and at her hearing before the IJ, Chen testified to the following

facts. In January 1992, she and her boyfriend participated in a traditional marriage

ceremony after the government denied them a marriage certificate because they were too

young. Chen became pregnant in February 1992 and gave birth to a daughter in

November 1992. During her pregnancy, in May 1992, her boyfriend left China and came

to the United States. In 1993, family planning officials fined her and told her not to have

any more children because she was too young and unmarried. The officials required her

to have an intrauterine device (“IUD”) inserted and to attend periodic checkups.

According to Chen, the IUD caused her abdominal pain and headaches. She saw a doctor

who refused to remove the device and only gave her medication that did not work. She

testified that she feared being imprisoned and sterilized if returned to China.

                                              2
        The IJ denied Chen’s claims after first determining that she had failed to provide

credible testimony. First, the IJ noted her demeanor while testifying; she kept her head

down and did not look at the IJ or her attorney while giving answers that appeared

memorized or rehearsed. Second, the IJ noted that she made inconsistent statements

about her living arrangements with her boyfriend, her contact with her boyfriend after he

came to the United States, and her medical treatment for pain associated with the IUD

insertion. Third, the IJ noted the lack of corroborating evidence from China, such as

affidavits or medical records. In addition, the IJ concluded that, even if Chen had

testified truthfully, she did not meet the standard for asylum. The BIA deferred to the IJ’s

credibility findings and agreed that, even if credible, Chen had failed to meet the standard

for relief.

        We review the findings of the BIA and IJ, including adverse credibility

determinations, under the substantial evidence standard. Chen v. Ashcroft, 376 F.3d 215,

222 (3d Cir. 2004). “[W]e must uphold the credibility determination of the BIA or IJ

unless ‘any reasonable adjudicator would be compelled to conclude to the contrary.’” Id.

(quoting 8 U.S.C. § 1252(b)(4)(B)). Chen is correct that we have sometimes been

skeptical of credibility determinations based on a petitioner’s demeanor. See, e.g.,

Fiadjoe v. Attorney General, 411 F.3d 135, 154 (3d Cir. 2005). Here, however, the IJ not

only questioned Chen’s demeanor but also properly observed that she made a number of

inconsistent statements while failing to corroborate her claims. Furthermore, we have

stated that “an IJ is normally in the best position to make credibility determinations as he

                                              3
is uniquely qualified to decide whether an alien’s testimony has about it the ring of truth.”

Chen v. Gonzales, 434 F.3d 212, 220-21 (3d Cir. 2005) (internal quotation marks

omitted).

       We conclude that the IJ’s credibility determinations were reasonable and that the

denial of asylum was therefore supported by substantial evidence. Chen failed to

demonstrate that she resisted the IUD insertion or that she was persecuted as a result of

any resistance “to a coercive population control program.” 8 U.S.C. § 1101(a)(42)(B). In

addition, even if the IUD caused her pain, we believe substantial evidence supports the

conclusion that this did not rise to the level of past persecution. See Fatin v. INS, 12 F.3d
1233, 1240 (3d Cir. 1993) (stating that persecution “include[s] threats to life,

confinement, torture, and economic restrictions so severe that they constitute a threat to

life or freedom”). Finally, we agree that Chen did not offer additional evidence or

testimony that would establish a well-founded fear of persecution.

       For these same reasons, we hold that substantial evidence supports the denial of

Chen’s application for withholding of removal and relief under the Convention Against

Torture. See INS v. Stevic, 467 U.S. 407, 413, 425 (1984) (holding that to qualify for

withholding of removal, an applicant must demonstrate a “clear probability” of

persecution if removed); Obale v. Attorney General, 453 F.3d 151, 161 (3d Cir. 2006)

(noting that to qualify for protection under the Convention Against Torture an applicant

must show that it is more likely than not that she will be tortured if removed). As a result,

we will deny Chen’s petition.

                                              4